DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 33 and 34 are objected to because of the following informalities:  both claims are identical and therefore redundant.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 requires two predictions from the plurality of persons: a prediction regarding the outcome of an upcoming event and a prediction of accuracy of predictions made by another of the plurality of persons.  Therefore, it is 
For claims 8, 9, 17, 18, it is not understood what types of consideration are acceptable for providing the method of claims 1, 3, 10, 12, respectively since Examiner could not find any examples from Applicant’s Specification.  For the purposes of examination, Examiner will interpret “receiving consideration for providing the method” as “wherein payment or information is received for providing the method.”
For claim 37, the limitation “the code for categorizing the type of prediction” is introduced in claim 36.  However, since both claim 36 and 37 depend from claim 35, this limitation lacks antecedent basis.  For the purpose of examination, Examiner will interpret claim 37 to depend from claim 36.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Courts (US 6,260,019) in view of Vallone et al (NPL document “Overconfident Prediction of Future Actions and Outcomes by Self and Others”).
For claim 1, Courts teaches a method of providing information comprising:
procuring predictions (picks, see 172 of Figure 5a) online (see column 2, lines 57-59) regarding the outcome of an upcoming event (sporting events, see column 3, lines 16-19) from a plurality of persons (users, see column 3, lines 19-22); 
with a computing system (servers, see column 2, line 57- column 3, line 14), identifying ones of the plurality of persons as one or more of: expert, according to accuracy of prior predictions (top 25 SportsCappers, see Figure 7); premium, according to scores in prior events (SportsCappers who are not top 25 but above a ranking threshold); and fans (SportsCappers who are below the ranking threshold), according to preference for a specific participant in the upcoming event (the teams they picked to win, see Figure 15); 
weighting the predictions of each person, according to whether that person has been identified as one or more of expert, premium, and fan (all SportsCappers are ranked, see Figure 7);
Courts does not distinctly disclose:
receiving from at least one of the plurality of persons a prediction of accuracy of predictions made by another of the plurality of persons;
weighting the predictions of each person according to any predictions from other persons of the accuracy of predictions by that person; 
generating odds of the outcome of the upcoming event according to the weighted predictions; and 
providing information to one or more third parties, said information including the generated odds of the outcome for the upcoming event.
However, Vallone teaches:
receiving from at least one of a plurality of persons (roommate) a prediction of accuracy (confidence estimate) of predictions (behavioral predictions, see “Method”) made by another of the plurality of persons (subject, as described in Sample 2, see Abstract, “Method” and “Subjects and Procedure”);
weighting the predictions of each person according to any predictions from other persons of the accuracy of predictions by that person (see Tables 2-5 and Figure 2);
generating odds of the outcome of the upcoming event according to the weighted predictions (odds ratios described in “Results”); and 
providing information to one or more third parties (those conducting the study), said information including the generated odds of the outcome for the upcoming event (see “Discussion”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to provide self and peer predictions using confidence estimates as taught by Vallone in order to calculate, in part, the spreads and odds for 
The combination of Courts and Vallone teaches:
weighting the predictions of each person according to any predictions from other persons of the accuracy of predictions by that person (self and peer prediction as taught by Vallone);
generating odds of the outcome of the upcoming event according to the weighted predictions (“odds, risk factors and other parameters” which, in the combination of the references, includes self and peer predictions as taught by Vallone, see column 4, lines 52-67) 
providing information to one or more third parties (any unranked or unregistered user who views SportsCappers information without making predictions, see Figure 7), said information including the generated odds of the outcome for the upcoming event (via the line policy page).
For claim 2, Courts as modified by Vallone teaches all of the limitations of claim 1 above and Courts further teaches:
receiving revenue as consideration for providing at least some of the information (column 2, lines 3-16 teaches advertisers paying for supplier’s information).
For claim 3
the providing step includes providing the information to the one or more third parties through an automated network (via web 100, see Figure 1, Abstract and “2. Background of the Invention”).
For claim 4, Courts as modified by Vallone teaches all of the limitations of claim 2 above and Courts further teaches:
the providing step includes providing the information to the one or more third parties through an automated network (web 100, see Figure 1, Abstract and “2. Background of the Invention”).
For claim 5, Courts as modified by Vallone teaches all of the limitations of claim 1 above and Courts further teaches:
the identifying step includes, with the computing system, automatically identifying the ones of the plurality of persons (“Show Me The Top 25 SportsCappers,” see Figure 7).
For claim 6, Courts as modified by Vallone teaches all of the limitations of claim 2 above and Courts further teaches:
the identifying step includes, with the computing system, automatically identifying the ones of the plurality of persons (“Show Me The Top 25 SportsCappers,” see Figure 7).
For claim 7, Courts as modified by Vallone teaches all of the limitations of claim 4 above and Courts further teaches:
the identifying step includes, with the computing system, automatically identifying the ones of the plurality of persons
For claim 8, Courts as modified by Vallone teaches all of the limitations of claim 1 above and Courts further teaches:
receiving consideration for providing the method (SportsCappers, Inc collects contact and performance information from its users, see Figures 3 and 12).
For claim 9, Courts as modified by Vallone teaches all of the limitations of claim 3 above and Courts further teaches:
receiving consideration for providing the method (SportsCappers, Inc collects contact and performance information from its users, see Figures 3 and 12).
For claim 10, Courts teaches a method of providing information comprising causing:
with a computing system (servers, see column 2, line 57- column 3, line 14):
automatically (via a facilitator’s web site, see column 1, lines 28-49) procuring predictions (picks, see 172 of Figure 5a) online (see column 2, lines 57-59) regarding the outcome of an upcoming event (sporting events, see column 3, lines 16-19) from a plurality of persons (users, see column 3, lines 19-22);
automatically (via a facilitator’s web site, see column 1, lines 28-49) identifying ones of the plurality of persons as one or more of: expert, according to accuracy of prior predictions (top 25 SportsCappers, see Figure 7); premium, according to scores in prior events (SportsCappers who are not top 25 but above a ranking threshold); and fans (SportsCappers who are below the ranking threshold), according to preference for a specific participant in the upcoming event
automatically (via a facilitator’s web site, see column 1, lines 28-49) weighting the predictions of each person according to whether that person has been identified as one or more of expert, premium, and fan (all SportsCappers are ranked, see Figure 7); 
Courts does not distinctly disclose:
with a computing system:
receiving from at least one of the plurality of persons a prediction of accuracy of predictions made by another of the plurality of persons;
automatically weighting the predictions of each person according to any predictions from other persons of the accuracy of predictions made by that person; and 
automatically generating odds of the outcome of the upcoming event according to the weighted predictions; and 
providing information to one or more third parties, said information including the generated odds of the outcome for the upcoming event.
However, Vallone teaches:
receiving from at least one of a plurality of persons (roommate) a prediction of accuracy (confidence estimate) of predictions (behavioral predictions, see “Method”) made by another of the plurality of persons (subject, as described in Sample 2, see Abstract, “Method” and “Subjects and Procedure”);
weighting the predictions of each person according to any predictions from other persons of the accuracy of predictions by that person
generating odds of the outcome of the upcoming event according to the weighted predictions (odds ratios described in “Results”); and
providing information to one or more third parties (those conducting the study), said information including the generated odds of the outcome for the upcoming event (see “Discussion”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to provide self and peer predictions using confidence estimates as taught by Vallone in order to calculate, in part, the spreads and odds for each prediction (e.g., see Figure 14) as taught by Courts since the determination of overconfidence can provide the facililator (e.g., SportsCappers, INC)  and its users with relevant information that can influence betting strategies (Vallone’s “Predictions Against the Base Rate” and “Discussion” sections teach the influence of self and peer predictions when making wagers).
The combination of Courts and Vallone teaches:
weighting the predictions of each person according to any predictions from other persons of the accuracy of predictions by that person (self and peer prediction as taught by Vallone);
generating odds of the outcome of the upcoming event according to the weighted predictions (“odds, risk factors and other parameters” which, in the combination of the references, includes self and peer predictions as taught by Vallone, see column 4, lines 52-67); 
providing information to one or more third parties (any unranked or unregistered user who views SportsCappers information without making predictions, see Figure 7), said information including the generated odds of the outcome for the upcoming event (via the line policy page).
Further, the combination of Courts with Vallone does not appear to distinctly disclose automatically weighing the predictions of each person and automatically generating odds as claimed. 
However, Vallone’s teachings merely relate to the gathering of information and calculations thereof which Examiner takes official notice are notoriously old and well-known to be automated.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to automatically perform the weighting and generating odds steps as taught by the combination of Courts and Vallone since automation is a much faster and more efficient way to process data when compared to other methods (e.g., calculations performed and displayed by a human operator).
For claim 11, Courts as modified by Vallone teaches all of the limitations of claim 10 above and Courts further teaches:
receiving revenue as consideration for providing at least some of the information (column 2, lines 3-16 teaches advertisers paying for supplier’s information).
For claim 12, Courts as modified by Vallone teaches all of the limitations of claim 10 above and Courts further teaches:
the providing step includes providing the information to the one or more third parties (any unranked or unregistered user who views SportsCappers information without making predictions, see Figure 7) through an automated network
For claim 13, Courts as modified by Vallone teaches all of the limitations of claim 11 above and Courts further teaches:
the providing step includes automatically providing the information to the one or more third parties (any unranked or unregistered user who views SportsCappers information without making predictions, see Figure 7) through an automated network (via web 100, see Figure 1, Abstract and “2. Background of the Invention”).
For claim 14, Courts as modified by Vallone teaches all of the limitations of claim 10 above and Courts further teaches:
the providing step includes providing the information to a plurality of parties (any unranked or unregistered user who views SportsCappers information without making predictions, see Figure 7).
For claim 15, Courts as modified by Vallone teaches all of the limitations of claim 11 above and Courts further teaches:
the providing step includes providing the information to a plurality of parties (any unranked or unregistered user who views SportsCappers information without making predictions, see Figure 7).
For claim 16, Courts as modified by Vallone teaches all of the limitations of claim 13 above and Courts further teaches:
the providing step includes automatically providing the information to a plurality of third parties (any unranked or unregistered user who views SportsCappers information without making predictions, see Figure 7) through an automated network
For claim 17, Courts as modified by Vallone teaches all of the limitations of claim 10 above and Courts further teaches:
receiving consideration for providing the method (SportsCappers, Inc collects contact and performance information from its users, see Figures 3 and 12).
For claim 18, Courts as modified by Vallone teaches all of the limitations of claim 12 above and Courts further teaches:
receiving consideration for providing the method (SportsCappers, Inc collects contact and performance information from its users, see Figures 3 and 12).
For claim 19, Courts teaches a method of providing information comprising causing:
with a computing system (servers, see column 2, line 57- column 3, line 14):
automatically (via a facilitator’s web site, see column 1, lines 28-49) procuring predictions (picks, see 172 of Figure 5a) online (see column 2, lines 57-59) regarding the outcome of an upcoming event (sporting events, see column 3, lines 16-19) from a plurality of predictors (users, see column 3, lines 19-22);
identifying ones of the plurality of predictors as one or more of expert, according to accuracy of prior predictions (top 25 SportsCappers, see Figure 7); premium, according to scores in prior events (SportsCappers who are not top 25 but above a ranking threshold); and fans (SportsCappers who are below the ranking threshold), according to preference for a specific participant in the upcoming event 
weighting the predictions of each predictor according to whether that predictor has been identified as one or more of expert, premium, and fan (the top 25 SportsCappers are ranked, see Figure 7);
automatically providing information to a subset of the predictors, said information including at least one among (ii) one or more procured predictions from the predictors (286, 288 and 290, Figure 11).
Courts does not distinctly disclose:
automatically procuring predictions including a prediction from at least one of the predictors of accuracy of predictions by another of the plurality of predictors;
weighing the predictions of each predictor according to any predictions from other predictors of the accuracy of predictions made by that predictor;
automatically using the weighted predictions to generate derivative data from one or more of the procured predictions and the weighted predictions; 
However, Vallone teaches:
procuring predictions (behavioral predictions, see “Method”) including a prediction from at least one of the predictors of accuracy (roommate) of predictions by another of the plurality of predictors (subject, as described in Sample 2, see “Method” and “Subjects and Procedure”);
weighing the predictions of each predictor according to any predictions from other predictors of the accuracy of predictions made by that predictor (see Tables 2-5 and Figure 2);
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to provide self and peer predictions using confidence 
The combination of Courts with Vallone teaches:
procuring predictions including a prediction from at least one of the predictors of accuracy of predictions by another of the plurality of predictors (self and peer prediction as taught by Vallone);
weighing the predictions of each predictor according to any predictions from other predictors of the accuracy of predictions made by that predictor (self and peer prediction as taught by Vallone);
using the weighted predictions to generate derivative data from one or more of the procured predictions and the weighted predictions (“odds, risk factors and other parameters” which, in the combination of the references, includes self and peer predictions as taught by Vallone, see column 4, lines 52-67).
Further, the combination of Courts with Vallone does not appear to distinctly disclose automatically weighing the predictions of each person and automatically generating odds as claimed. 
However, Vallone’s teachings merely relate to the gathering of information and calculations thereof which Examiner takes official notice are notoriously old and well-known to be automated.  Therefore, it would have been obvious to one of ordinary skill 
For claim 20, Courts as modified by Vallone teaches all of the limitations of claim 19 above and Courts further teaches:
the automatically using step includes automatically using the procured predictions to generate the derivative data based upon identification of at least one among (i) one or more possibly better predictors (“metric which reflects performance of the predictors in accordance with filtering criteria,” see column 7, lines 9-22).
For claim 21, Courts as modified by Vallone teaches all of the limitations of claim 20 above and Courts further teaches:
the identified predictors define a subset of possibly less accurate predictors, and said information automatically includes the derivative data, said derivative data including identification of at least one among (i) one or more possibly better predictors (“metric which reflects performance of the predictors in accordance with filtering criteria,” see column 7, lines 9-22).
For claim 22, Courts as modified by Vallone teaches all of the limitations of claim 21 above and Courts further teaches:
causing, with the computing system, providing the subset of possibly less accurate predictors with an opportunity to change one or more of their predictions online
For claim 23, Courts as modified by Vallone teaches all of the limitations of claim 20 above and Courts further teaches:
receiving compensation for providing at least a portion of the information providing method (Predict It! Analyst, see Figure 20).
For claim 24, Courts as modified by Vallone teaches all of the limitations of claim 22 above and Courts further teaches:
receiving compensation for providing at least a portion of the information providing method (Predict It! Analyst, see Figure 20).
For claim 25, Courts teaches a method of providing prediction information comprising causing: 
with an online prediction gathering computing system (servers, see column 2, line 57- column 3, line 14) in communication with a network (via web 100, see Figure 1, Abstract and “2. Background of the Invention”):
receiving online an identification of a particular upcoming event (sporting events, see column 3, lines 16-19) from one or more third party users of the online prediction gathering computing system (“3. View Their Current Picks” of Figure 5b)
procuring predictions online regarding an outcome of the upcoming event from a plurality of predictors by: identifying ones of the predictors as one or more of expert, according to accuracy of prior predictions (top 25 SportsCappers, see Figure 7); premium, according to scores in prior events (SportsCappers who are not top 25 but above a ranking threshold); and fans (SportsCappers who are according to preference for a specific participant in the upcoming event (the teams they picked to win, see Figure 15); and 
weighting the predictions of each predictor according to whether that predictor has been identified as one or more of expert, premium and fan (all SportsCappers are ranked);
providing the predictors with online access to the predictions (see Figure 7).
Courts does not distinctly disclose:
receiving from at least one of the plurality of predictors a prediction of accuracy of predictions made by another of the plurality of predictors; and 
weighting the predictions of each predictor according to any predictions from other predictors of the accuracy of predictions by that predictor.
However, Vallone teaches:
receiving from at least one of a plurality of predictors (roommate) a prediction of accuracy (confidence estimate) of predictions (behavioral predictions) made by another of the plurality of predictors (subject, as described in Sample 2, see Abstract, “Method” and “Subjects and Procedure”); and 
weighting the predictions of each predictor according to any predictions from other predictors of the accuracy of predictions by that predictor (see Tables 2-5 and Figure 2);
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to provide self and peer predictions using confidence estimates as taught by Vallone in order to calculate, in part, the spreads and odds for 
For claim 26, Courts as modified by Vallone teaches all of the limitations of claim 25 above and Courts further teaches:
(i) further comprising receiving online from the one or more third party users an identification of a group of possible predictors (284, Figure 11) and (ii) wherein the plurality of predictors are among the group of possible predictors (as understood by examination of Figure 11).
For claim 27, Courts as modified by Vallone teaches all of the limitations of claim 25 above and Courts further teaches:
receiving compensation for providing at least a portion of the prediction information providing method (Predit It! Analyst, see Figure 20).
For claim 28, Courts as modified by Vallone teaches all of the limitations of claim 26 above and Courts further teaches:
receiving compensation for providing at least a portion of the prediction information providing method (Predit It! Analyst, see Figure 20).
For claim 29, Courts teaches an optimization system (one or more server computers, see column 2, line 57- column 3, line 14) comprising:
an optimization engine system runnable on a computing system (web site stored in relational database, see column 3, lines 5-14) and including
code for grouping system members (see 574 of Figure 24);
code for identifying better predictors among the system members in a particular group according to whether the predictors are: expert, according to accuracy of prior predictions (top 25 SportsCappers, see Figure 7); premium, according to scores in prior events (ranked SportsCappers who are not top 25 and do not purchase picks); and fans (SportsCappers who are not experts or premium and buy picks, see Figure 11), according to preference for a specific participant in an upcoming event (the SportsCapper from whom they purchased picks); 
code for generating odds based on predictions (line policy, see column 4, lines 52-58 and column 8, line 54-66) and
code for providing the odds to at least one or more among the better predictors (326 of Figure 14).
Courts does not distinctly disclose:
code for identifying better predictors among the system members in a particular group according to any prediction by any system member of accuracy of predictions made by another system member
However, Vallone teaches:
identifying better predictors among the system members in a particular group (self or roommate) according to any prediction (behavioral predictions, see “Method”) by any system member (roommate) of accuracy of predictions (confidence estimate) made by another system member
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to provide self and peer predictions using confidence estimates as taught by Vallone in order to calculate, in part, the spreads and odds for each prediction (e.g., see Figure 14) as taught by Courts since the determination of overconfidence can provide the facililator (e.g., SportsCappers, INC)  and its users with relevant information that can influence betting strategies (Vallone’s “Predictions Against the Base Rate” and “Discussion” sections teach the influence of self and peer predictions when making wagers).
Further, the combination of Courts with Vallone does not appear to distinctly disclose code for identifying better predictors as claimed. 
However, Vallone’s teachings merely relate to the gathering of information and calculations thereof which Examiner takes official notice are notoriously old and well-known to be automated via code.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to automatically perform the method as taught by the combination of Courts and Vallone using code since it is a much faster and more efficient way to process data when compared to other methods (e.g., calculations performed and displayed by a human operator).
For claim 30, Courts as modified by Vallone teaches all of the limitations of claim 29 above and Courts further teaches:
code for providing value indicia to one more of the system members in the particular group (via units, win %, win, loss and tie, see Figure 8).
For claim 31
code for applying a threshold to the performance of one or more among the system members (experts must be top 25 SportsCappers); and code for adjusting membership of the particular group based the outcome of the threshold application step (as understood by Figure 23).
For claim 32, Courts as modified by Vallone teaches all of the limitations of claim 30 above and Courts further teaches:
code for applying a threshold to the performance of one or more among the system members (experts must be top 25 SportsCappers); and code for adjusting membership of the particular group based the outcome of the threshold application step (as understood by Figure 23).
For claim 33, Courts as modified by Vallone teaches all of the limitations of claim 29 above and Courts further teaches:
a computing system (one or more server computers from a facilitator connected to consumers and suppliers across a network such as the web 100, see Figure 1) containing the optimization engine system (within 106 of Figure 1, see “Summary of the Invention” and column 2, line 57- column 3, line 14).
For claim 34, Courts as modified by Vallone teaches all of the limitations of claim 29 above and Courts further teaches:
a computing system (one or more server computers from a facilitator connected to consumers and suppliers across a network such as the web 100, see Figure 1) containing the optimization engine system
For claim 35, Courts teaches an automated proposal framework system (one or more server computers connected to consumers and suppliers across a network, see “Summary of the Invention” and column 2, line 57- column 3, line 14): comprising:
code for receiving a prediction (picks) for an event outcome (sporting events, see Figure 4a-4c);
code for assessing the event and determining the accuracy of the prediction (see Who’s Hot!, see Figure 5a, 6 and 7) according to whether the prediction was received from an expert predictor (Top 25 SportsCappers) as defined by accuracy of prior predictions (ranking), a premium predictor as defined by scores in prior events (ranked SportsCappers who are not top 25 and do not purchase picks), or a fan (SportsCappers who are not top 25 and buy picks, see Figure 11), as defined by a preference for a specific participant in an upcoming event (the SportsCapper from whom they purchased picks); and
code for reporting the accuracy of the prediction (the prior wins, losses, and ties for each Sportscapper are posted on the web site, see Figure 8).
Courts does not distinctly disclose:
code for determining the accuracy of the prediction according to any prediction from any predictor of accuracy of predictions made by any other predictor.
However, Vallone teaches:
determining the accuracy of a prediction (behavioral predictions, see “Method”) according to any prediction from any predictor of accuracy of predictions (confidence estimate) made by any other predictor
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to provide self and peer predictions using confidence estimates as taught by Vallone in order to calculate, in part, the spreads and odds for each prediction (e.g., see Figure 14) as taught by Courts since the determination of overconfidence can provide the facililator (e.g., SportsCappers, INC)  and its users with relevant information that can influence betting strategies (Vallone’s “Predictions Against the Base Rate” and “Discussion” sections teach the influence of self and peer predictions when making wagers).
Further, the combination of Courts with Vallone does not appear to distinctly disclose that the identifying better predictors step is performed using code, as claimed. 
However, Vallone’s teachings merely relate to the gathering of information and calculations thereof which Examiner takes official notice are notoriously old and well-known to be automated via code.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to automatically perform the method as taught by the combination of Courts and Vallone using code since it is a much faster and more efficient way to process data when compared to other methods (e.g., calculations performed and displayed by a human operator).
For claim 36, Courts as modified by Vallone teaches all of the limitations of claim 35 above and Courts further teaches:
code for assessing the event includes code for categorizing the type of prediction received for the event outcome (e.g., “Pick” or “No Pick” of Figure 15).
For claim 37
code for determining the accuracy of the prediction utilizes the categorization result provided by the code for categorizing the type of prediction received for the event outcome (win, loss, tie, see Figure 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/           Primary Examiner, Art Unit 2849